                 Case 1:17-cv-07378-PKC Document 276 Filed 07/11/19 Page 1 of 2




(202) 223-7356

(202) 204-7356

kgallo@paulweiss.com


                                                July 11, 2019



           By ECF and Hand Delivery

           The Honorable P. Kevin Castel
           U.S. District Court, Southern District of New York
           Daniel Patrick Moynihan U.S. Courthouse
           500 Pearl Street
           New York, NY 10007-1312

                          Valassis Communications, Inc. v. News Corporation, et al.,
                                     No. 1:17-cv-07378-PKC (S.D.N.Y.)

           Dear Judge Castel:

                            We write on behalf of Defendants (collectively, “NAM”). Pursuant to
           Section 3.A of Your Honor’s Individual Practices, NAM is submitting today a pre-motion
           letter setting forth the bases of a renewed motion for summary judgment based on the
           supplemental report and testimony of Plaintiff Valassis’s damages expert (Dr.
           Levinsohn). NAM’s letter refers to, and attaches exhibits containing, information that
           one or both parties has designated confidential, including certain very limited information
           in certain exhibits that NAM believes should be maintained under seal. For the
           convenience of the Court, we are faxing a clean and un-redacted copy of the pre-motion
           letter to Chambers, pursuant to Section 1.A(ii) of Your Honor’s Individual Practices.
           Courtesy copies of the letter and exhibits, reflecting NAM’s proposed redactions to the
           exhibits, will also be hand delivered to Chambers and will be served on counsel for
           Valassis via email. We are simultaneously filing a motion to seal those limited portions
           of the exhibits to the letter that satisfy the standard for sealing set forth in Lugosch v.
           Pyramid Co. of Onondaga, 435 F.3d 110 (2d Cir. 2006).

                           Consistent with prior orders that Your Honor has entered in this case (Dkt.
           Nos. 130, 181; see also Dkt. Nos. 150, 166, 174, 201, 224, 242), NAM respectfully
           proposes that Valassis be permitted seven days to move to seal any additional
           information in NAM’s pre-motion letter or the exhibits thereto. NAM likewise proposes
           that it be permitted seven days following the submission of any response by Valassis to
           the pre-motion letter that includes confidential information to move to seal material that
      Case 1:17-cv-07378-PKC Document 276 Filed 07/11/19 Page 2 of 2

The Honorable P. Kevin Castel                                                             2


meets the Lugosch standard. NAM will promptly file copies of its pre-motion letter and
exhibits on the docket, reflecting any appropriate redactions, in response to a sealing
order from the Court.

                 NAM has conferred with Valassis and understands that Valassis opposes
the filing of a renewed summary judgment motion.

                                         Respectfully submitted,



                                         /s/ Kenneth A. Gallo
                                         Kenneth A. Gallo


cc:     Counsel of Record (by ECF)
